

Exhibit 10.11


--UNOFFICIAL TRANSLATION PROVIDED FOR CONVENIENCE PURPOSES ONLY--
 
Chongqing Real Estate Pledge Contract


Contract No. (2010)P1078


Party A (Pledgor):  Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Party B (Pledgee):   Industrial and Commercial Bank of China Holdings Co., Ltd.,
Chongqing Hechuan Branch
 
I.    General


Party A uses the real estate properties listed in the following table to
establish a pledge as the guarantee by Chongqing Zhongbao Investment (Group)
Holdings Co., Ltd. on the performance of its obligations to repay the loan from
Party B.


After reaching consensus through consultation, the parties hereto have entered
into this contract as follows.




II.   Description of the Real Estate Properties


Location:     11 [road name not legible], Dongcheng Neighborhood Office,
Nanchuan District


Owner:       Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Joint owner:


Term of the pledge:    July 19, 2010 to July 18, 2013


Description:  See “List of Pledged Properties” attached hereto for details


Value of the pledged properties:
¥33,672,000.00 (Thirty-three million and six hundred seventy-two thousand)
 
III.      The Amount and Term of the Loan


1.           Amount of the loan:
¥20,700,000.00 (Twenty million and seven hundred thousand)


2.           Term of the loan:  [          ] to July 18, 2013


3.           Creditor:     Industrial and Commercial Bank of China Holdings Co.,
Ltd., Chongqing Branch
Debtor:     Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.




 
1

--------------------------------------------------------------------------------

 
IV.        Rights and Responsibilities


1.           The properties used as pledge will be occupied and managed by Party
A.  Party A must maintain such properties in sound condition during the period
of its occupation.  Party B shall have the right to inspect such properties.


2.           Prior to obtaining Party B’s written consent, Party A shall not
transfer, demolish or reconstruct the pledged properties.  If the pledged
properties will be inherited, the inheritor must promptly notify Party B in
writing.


3.           If there is any damage to the pledged properties (except natural
wear and tear), Party A must immediately notify Party B of the damage situation
and take all measures possible to prevent the spread of loss.  If the value of
the pledged properties deteriorates so much as a result of Party A’s negligence
that they obviously cannot be used, or are insufficient, as guarantee for the
performance of its loan repayment obligations, Party A shall have the
responsibility to provide new guarantee, or to increase the guarantee, in order
to make up for the insufficiency.


4.           If the debtor fails to repay the loan in accordance with the loan
contract, Party B shall have the right to apply for the disposition of the
pledged properties.
 
V.      Demolition of the Pledged Properties


If, due to the need of State construction, the housing properties on which the
pledge has been established must be demolished, and Party A is able to provide
other properties as pledge, the two parties must dissolved the original
pledgor/pledgee relationship and enter into a new pledge contract; if Party A is
unable to provide other properties as pledge and is unable to repay the loan in
advance, Party A may only opt for the method of ownership rights exchange, at
the time of demolition, to obtain compensation so as to maintain the original
pledgor/pledgee relationship.  The two parties will take the original pledge
contract and the housing demolition compensation agreement to the contract
registration office to apply for change of ledge registration.




VI.        Liabilities for Breach


1.           Once the pledge contract is executed, the parties hereto must
perform the obligations hereunder in accordance with the provisions herein; if
one party’s failure to perform, or complete perform, its obligations results in
any economic loss to the other party, the responsible party must provide
compensation.


2.           If Party A withholds objective facts and uses fraud to obtain
registration, Party A must bear all legal responsibilities resulting from such
actions.


3.           If, due to Force Majeure, the pledged properties are completely or
partially lost or damaged, or their value is decreased, Party A must promptly
notify all the parties involved.  After providing documents of proof issued by
competent authorities, the Pledgor’s responsibility to provide new guarantee to
the Pledgee, or to increase the guarantee, may be absolved; however, Party A’s
responsibility to repay the loan cannot be absolved.


VII.        Resolution of Dispute


Any dispute in connection with the performance of this contract must first be
resolved through consolation between the parties hereto; if such consultation
fails, the parties hereto may submit the dispute to the people’s court for
resolution.


 
2

--------------------------------------------------------------------------------

 


VIII.        Other Matters


This loan must be deposited by transfer into the supervised account of Chongqing
Zhongbao Investment (Group) Holdings Co., Ltd. set up with Zhonghe Street,
Nanchuan District, Chongqing branch of Agricultural Bank of China Holdings Co.,
Ltd. (account No. 640401040001501)




IX.        Others


1.           This contract shall become effective after it is imprinted with
business seals from Party A and Party B and registered with the real estate
management bureau.


2.           This contract has one format and three copies, with one to each
party and one to real estate management bureau for record.


3.           Attachments:
(1)           Housing Ownership Certificate, State Land Use Right Certificate or
“Real Estate Ownership Certificate” (copies)
(2)           Loan Contract


Party A (seal):    /seal/ Chongqing Zhongbao Investment (Group) Holdings Co.,
Ltd.
Legal Representative:        /personal seal/ XIA Haoji


Party B (seal):       /seal/ Industrial and Commercial Bank of China Holdings
Co., Ltd.,
Chongqing Hechuan Branch
Legal Representative:       /personal seal/ CAI Zhiping


Date of execution:      July 19, 2010




 
3

--------------------------------------------------------------------------------

 


 
Registration Agency’s Opinion
 
/special seal/ “This Contract Has Been Reviewed, Approved and Registered and Is
Valid”
 
Reviewed by: /seal/ CHEN Xingyu
Responsible Person: /seal/ MA Jianhua
Registration Agency: /business seal/ [not legible]
Date: July 20, 2010





Attachment 1:


List of Pledged Properties


[This is a 4-page list of 114 units of the pledged properties with description
of each unit’s name, square meters, appraised value, location, etc.; not
translated]






Attachment 2:


Registration Certificate


Certificate No.:                                304RE(P)2010T01227


This certificate certifies that, pursuant to the provisions of “People’s
Republic of China Land Management Law”, “People’s Republic of China Urban Real
Estate Management Law” and  “Chongqing Land and Housing Ownership Registration
Provisions”, the ownership of the housing properties and the land use right
listed herein have, upon review, been approved for the establishment of other
rights thereupon.






Issued by: /business seal/                                           Chongqing
Nanchuan District State Land Resources and HousingAdministration Bureau


 
4

--------------------------------------------------------------------------------

 


Pledgee
Industrial and Commercial Bank of China Holdings Co., Ltd.,
Chongqing Hechuan Branch
Pledgor
Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Location of Pledged Properties
Jinshan Liyuan Residential Garden, 11 Longteng Blvd., Dongcheng Neighborhood
Office, Nanchuan District
Ownership Certificate No.
 
Term of the Pledge
from July 19, 2010 to July 18, 2013
       
Land Use Right Type
 
Purpose of Land Use
 
Area of the Land Pledged
 
Description of the Properties
Building No.
Floor Level
Area (square meters)
Purpose
Where Pledge Established
Date of the Pledge
Term of the Pledge
Date of Cancellation
   
9460.33
Commercial
                                                                       
Note:
Borrower: Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Amount Borrowed: ¥20,700,000.00
Presale Permit No.: NSLHA(2008)P11, NSLHA(2009)P17, NSLHA(2010)P5,
NSLHA(2010)P6, NSLHA(2010)P10, NSLHA(2010)P[not legible]

Certificate No.: 2010011078


Certificate issued by:      /special seal/ Chongqing Nanchuan District State
Land Resources and Housing Administration Bureau – Chongqing Land andHousing
Ownership Registration Special Seal
Certificate issued on:       July 20, 2010
 
 
5

--------------------------------------------------------------------------------

 